Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to:

    PNG
    media_image1.png
    262
    562
    media_image1.png
    Greyscale



classified in A61K.

II. Claim 7, drawn to:

    PNG
    media_image2.png
    121
    611
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    185
    387
    media_image3.png
    Greyscale

classified in A61K.
The inventions are independent or distinct, each from the other because the methods require mutually exclusive steps.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
An examination of all the groups would require a search of an inordinate number of disparate subject areas and subclasses.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Applicant’s election without traverse of Group II is acknowledged.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Christiana Zhang on 6/6/2022.

Please amend the claims, as follows:

1. – 6. (Cancelled)

7. (Amended) A method for increasing circulating leptin levels in a patient in need thereof, comprising:
determining that the circulating leptin levels in said patient are low compared to a healthy subject;
 administering an NK-3 receptor antagonist to a patient in need thereof, wherein the NK-3 receptor antagonist is of general formula III:


    PNG
    media_image4.png
    666
    574
    media_image4.png
    Greyscale

wherein said administration increases circulating leptin levels in said patient.

8. (New) The method according to claim 7, wherein said patient has a disease selected from the group consisting of metabolic disorders; lipid regulation disorders; Congenital Leptin Deficiency; hypothalamic amenorrhea; Rabson-Mendenhall syndrome; and osteoporosis.

9. (New) The method according to claim 7, wherein said patient has a disease selected from the group consisting of diabetes, cardiovascular diseases, and metabolic syndrome.

10. (New) The method according to claim 7, wherein said patient has a disease selected from the group consisting of lipodystrophy, dyslipidemia, nonalcoholic fatty liver disease, nonalcoholic steatohepatitis, and hyperlipidemia.

11. (New) The method according to claim 7, wherein said patient has a disease selected from the group consisting of congenital lipodystrophy, acquired lipodystrophy, and exercise-induced hypothalamic amenorrhea.

12. (New) The method according to claim 7, wherein the NK-3 receptor antagonist is administrated under the form of a pharmaceutical composition comprising the NK-3 receptor antagonist and at least one pharmaceutically acceptable vehicle. 


13. (New) The method according to claim 7, wherein the NK-3 receptor antagonist is (R)-(4-fluorophenyl)(8-methyl-3-(3-methyl-1,2,4-thiadiazol-5-yl)-5,6-dihydro-[1,2,4]triazolo[4,3-a]pyrazin-7(8H)-yl)methanone, or a pharmaceutically acceptable solvate thereof.

14.	(New) The method according to claim 7, wherein the NK-3 receptor antagonist is (R)-(4-fluorophenyl)(8-methyl-3-(3-methyl-1,2,4-thiadiazol-5-yl)-5,6-dihydro-[1,2,4]triazolo[4,3-a]pyrazin-7(8H)-yl)methanone.

The following is an examiner’s statement of reasons for allowance: 
By the above amendment, the claims have been reformed to recite:
determining that the circulating leptin levels in said patient are low compared to a healthy subject; and 
administering an NK-3 receptor antagonist to a patient in need thereof, wherein the NK-3 receptor antagonist is of general formula III;
wherein the administration increases circulating leptin levels in said patient.
A search of the prior art failed to uncover a reference that either teaches the relationship between leptin and NK-3 receptors in a manner that anticipates this method, or provides a reason to provide the recited NK-3 antagonists to increase circulating leptin levels. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642